            Case 3:19-cr-05207-GPC Document 36 Filed 05/20/20 PageID.94 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                           FILED
                                        UNITED STATES DISTRICT Cou tT                                       MAY 2 O2020
                                          SOUTHERN DISTRICT OF CALIFORNIA                             CLERK, U.S. DISTRICT COURT
                                                                                                   SOUTHERN DISTRICT OF CALIFO
              UNITED STATES OF AMERICA                              JUDGMENT IN A Cl             tlMINAL CASE                   ANIA
                                                                                                                              DEPUTY
                                   V.                               (For Offenses Committed On or After November I, 1987)
       MIGUEL ANGEL CHAVEZ-RAMIREZ (1)
                                                                       Case Number:        3: 19-CR-05207-GPC

                                                                    Leila W Morgan
                                                                    Defendant's Attorney
USM Number                         52162-298
• -
THE DEFENDANT:
~    pleaded guilty to count(s)         1-3 of the Superseding Information

D    was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                      Count
8:1326(A),(B) - Removed Alien Found In The United States (Felony)                                                          ls
18:751 - Escape From Custody                                                                                               2s
8: 1326(A),(B) - Removed Alien Found In The United States (Felony)                                                         3s



     The defendant is sentenced as provided in pages 2 through         2   of this judgment.
                                                                    ------
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D    The defendant has been found not guilty on count(s)

~    Count(s)       Underlying count                          is          dismissed on the motion of the United States.

~    Assessment: $300.00 ($100 per count) - Waived


D    JVT A Assessment*: $

     *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
~    Fine waived               D Forfeiture pursuant to order filed                                           , included herein·.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    Mav 20 2020
                                                                    Date of Imposition of Sentence



                                                                   HON~~@
                                                                    UNITED STATES DISTRICT JUDGE
            Case 3:19-cr-05207-GPC Document 36 Filed 05/20/20 PageID.95 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 MIGUEL ANGEL CHAVEZ-RAMIREZ (I)                                         Judgment - Page 2 of 2
CASE NUMBER:               3: l 9-CR-05207-GPC

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 8 months as to count ls; 8 months as to count 2s; 8 months as to count 3s Terms to run concurrent




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI    The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends placement in the Western Region (Southern California).




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant must surrender to the United States Marshal for this district:
        •     at                            A.M.              on
                                                                   -------------------
        •     as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

        Defendant delivered on
                                 -------------- to ----------------
 at
       ------------ ,                       with a certified copy of this judgment.


                                                                   UNITED STA TES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                  3: l 9-CR-05207-GPC
